Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2016

                                      No. 04-16-00087-CV

                                    Guamnetta M. BRIGGS,
                                         Appellant

                                                 v.

              BANK OF AMERICA and Federal National Mortgage Association,
                                  Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-13120
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file her amended brief is granted. We order
appellant, Guamnetta Briggs, to file her amended brief by August 25, 2016. If a timely amended
brief that corrects the deficiencies noted in this court’s July 25, 2016 order is not filed, we “may
strike the brief, prohibit appellant from filing another, and proceed as if appellant had failed to
file a brief.” See TEX. R. APP. P. 38.9(a). This may include dismissal of this appeal for want of
prosecution. Id. R. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—
San Antonio 1998, no pet.). Appellant is advised that further extensions of time will be
disfavored.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court